Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 26, 2019 by and
between Adaptimmune, LLC (the “Company”), a limited liability corporation and
wholly-owned subsidiary of Adaptimmune Limited, and Adrian Rawcliffe of 440
South Broad Street, Unit 2203, Philadelphia PA 19146 (“Executive”).

 

WHEREAS the Company and Executive desire to enter into this Agreement to
establish and govern the terms and conditions of Executive’s employment by the
Company;

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.              Employment.  The Company agrees to employ Executive and the
Executive agrees to provide services to the Company from September 1, 2019
(“Commencement of Employment”) until the termination of Executive’s employment
hereunder pursuant to Section 5. The period from Commencement of Employment
through the date of Executive’s termination of employment shall be referred to
as the “Employment Period.”

 

2.              Position and Duties.

 

(a)                                 During the Employment Period, Executive
shall be employed by the Company and shall serve as the Chief Executive Officer
(CEO) of Adaptimmune Therapeutics plc (the “PLC”) and in such capacity shall
have the normal duties, responsibilities, functions and authority of a CEO,
subject to the power and authority of the board of directors or the remuneration
committee of such board of directors, as applicable (the “Board”) of the PLC to
expand or limit such duties, responsibilities, functions and authority, and the
power and authority of the Board to overrule actions of officers of the Group. 
During the Employment Period, Executive shall render such services to the Group
which are consistent with Executive’s position and as the Board may from time to
time direct.

 

In this Agreement, “Group” means the PLC and its subsidiaries from time to time
and “Group Company” means a company which is a member of the Group and includes
the Company.

 

(b)                                 During the Employment Period, Executive
shall report to the Board and shall devote his best efforts and his full
business time and attention to the business and affairs of the Group.  Executive
shall perform his duties, responsibilities and functions to the best of his
abilities in a diligent, trustworthy, professional and efficient manner, shall
comply with the policies and procedures of the Company and of the PLC and shall
comply with all applicable federal, state and/or local laws.  In performing his
duties and exercising his authority under this Agreement, Executive shall
develop, support and implement the business and strategic plans approved from
time to time by the Board.  So long as Executive is employed by the Company,
Executive shall not, without the prior written consent of the Board, accept
other employment or perform other services for compensation which might
reasonably be considered to interfere with Executive’s duties under this
Agreement.  It is agreed that Executive may continue to serve as a non-executive
director of WAVE Life Sciences Ltd. Notwithstanding the foregoing nothing in
this Agreement shall preclude the Executive from engaging in educational,
charitable, political, professional and civic activities, provided that such
engagement does not interfere with Executive’s duties and responsibilities
hereunder.

 

(c)                                  Save as specifically agreed with the Board,
Executive shall: (i) comply with the PLC’s articles of association, rules,
regulations, policies and procedures from time to time in force; (ii) comply
with the rules of any securities or investment exchange or regulatory or
governmental body to which the PLC is subject from time to time (including the
US Securities and Exchange Commission and Nasdaq); (iii) promptly give the
Company Secretary of the PLC such information as the PLC may require to enable
it to comply with its legal obligations, or the requirements of Nasdaq or any
other applicable

 

--------------------------------------------------------------------------------



 

stock exchange; (iv) comply, and procure, so far as he is able, that his spouse
or civil partner and dependent children (if any) or any trust in which he, his
spouse, or civil partner or dependent children may be concerned or interested in
as trustee or beneficiary, comply with any code of conduct relating to
securities transactions by directors and specified employees applicable in the
PLC or any Group Company; (v) comply with the general duties of directors set
out in sections 171-177 of the United Kingdom’s Companies Act 2006, as well as
any other applicable common law or statutory duties owed by directors to their
company; (vi) exercise his duties in compliance with the requirements of the
United Kingdom’s Bribery Act 2010 and use all reasonable endeavours to assist
the Group in preventing bribery from being conducted on its behalf in
contravention of that Act; (vii) at all times act in the best interests of the
Company and use his best endeavours to promote and protect the interests of the
PLC, any of its Group Companies and their employees; (viii) keep the Board at
all times promptly and fully informed (in writing if requested) of his conduct
of the business of the PLC and any Group Company and provide such explanations
in connection with such conduct as the Board may from time to time require; and
(ix) act as a role model for all other employees of the Group.

 

(d)                                 Executive shall if and so long as the Board
requires without further remuneration carry out his duties as instructed by the
Board on behalf of any Group Company; and act as a director, officer or
consultant of any Group Company.

 

(e)                                  Executive confirms that he has disclosed to
the Board all circumstances in respect of which there is, or there might be, a
conflict or possible conflict of interest between the PLC or any Group Company
and Executive and he agrees to disclose fully to the PLC any such circumstances
that might arise during the Employment.  For the avoidance of doubt, this
includes but is not limited to, disclosing to the PLC any activity by a third
party or Executive himself which might reasonably be expected to harm the Group
or its business.

 

(f)                                   During the Employment Period, Executive’s
primary work location shall be Philadelphia, Pennsylvania;  provided, however,
that a) Executive may elect to perform his duties from other locations from time
to time;  and b) Executive shall travel to other locations and countries as and
when required by the Board including, but not limited to, travel to the Group’s
affiliate offices in the United Kingdom.

 

3.              At-Will Relationship.  Executive’s employment with the Company
is at-will and not for any specified period and may be terminated by either
Executive or the Company at any time for any or no reason, subject to Section 5
of this Agreement.  Nothing in this Agreement is intended to or should be
construed to contradict, modify or alter this at-will employment relationship.

 

4.              Compensation and Benefits.

 

(a)                                 Base Salary.  During the Employment Period,
Executive’s base salary initially, with effect from September 1, 2019, shall be
$560,000 per annum, which may be modified by the Board in its sole discretion
(the “Base Salary”), and which shall be payable by the Company in regular
installments in accordance with the Company’s payroll practices in effect from
time to time, less applicable deductions and withholding as required by law. 
For the avoidance of doubt, in any partial calendar year in the Employment
Period, the Base Salary shall be prorated to reflect the period of time for
which Executive is actually employed by the Company pursuant to this Agreement. 
During the Employment Period, the Base Salary shall be reviewed annually by the
Board in accordance with the guidelines and procedures of the Group applicable
to similarly situated executives with the first such review effective
January 2020.

 

(b)                                 Bonus.  Subject to the terms of the
Executive Severance Policy of the PLC, in force from time to time (the
“Executive Severance Policy”), in addition to the Base Salary, Executive will be
eligible to receive a bonus, determined by the Board, following the end of each
calendar year that ends during the Employment Period (“Annual Bonus”), subject
to: (i) objective criteria set forth by the Board or an authorized delegate
thereof on an annual basis; and (ii) the overall performance of the Group. The
initial target Annual Bonus with effect from September 1, 2019 shall be sixty
percent (60%) of

 

2

--------------------------------------------------------------------------------



 

Executive’s Base Salary. The Annual Bonus shall be pro-rated for any year of
employment and paid in a single lump sum no later than March 15, of the year
following the calendar year in which the Annual Bonus, if any, was earned.   For
clarity, any Annual Bonus payment made to Executive shall be purely
discretionary and shall not form part of Executive’s contractual compensation
under this Agreement. The first review of the target Annual Bonus percentage
will occur in January 2020 and thereafter the target Annual Bonus percentage
shall be reviewed on an annual basis. If the Company makes an Annual Bonus
payment to Executive in respect of a particular calendar year, it shall not be
obliged to make subsequent Annual Bonus payments in respect of subsequent
calendar years.

 

Executive must be employed by the Company on December 31st of the calendar year
on which the bonus is based in order to be eligible to receive the Annual
Bonus.  Any Annual Bonus payments shall be paid to Executive less applicable
deductions and withholding as required by law.  Nothing in this Agreement will
preclude the Board from changing or altering the objective criteria referred to
under Section 4(b)(i), in whole or in part, in the Board’s sole discretion.

 

(c)                                  Stock Options. During the Employment
Period, Executive shall be eligible to participate in the equity plans sponsored
and/or maintained by the Company and its affiliates from time to time, in
accordance with the terms of any such plans, at the sole and absolute discretion
of the Company and the Board.  On or around June 27, 2019, or such other date as
the Board may determine and subject to the rules of the relevant equity plan and
any applicable legal or regulatory requirements, Executive shall be awarded
628,872 “market value” options to acquire ordinary shares in the PLC and 140,448
RSU-style options to acquire ordinary shares in the PLC.  On or around
September 1, 2019, or such other date as the Board may determine and subject to
the rules of the relevant equity plan and any applicable legal or regulatory
requirements, Executive shall be awarded 628,872 “market value” options to
acquire ordinary shares in the PLC and 140,448 RSU-style options to acquire
ordinary shares in the PLC on condition that, at the time of the award of such
stock options, Executive continues to serve as the CEO of the PLC and remains
employed by the Company and is not under notice of termination (given or
received). The options shall vest over a period of four years from the date of
grant. The market value options shall have an exercise price per ordinary share
of not less than one sixth of the closing trading price of an ADS on the last
business day prior to the date of grant, translated from USD to GBP, and the
RSU-style options shall have an exercise price of £0.001 per ordinary share.

 

(d)                                 Employee Benefits.  During the Employment
Period, Executive shall be entitled to participate in all of the Company’s
then-existing employee benefit programs for which senior executive employees of
the Company are generally eligible.  Nothing in this Agreement will preclude the
Company from changing, altering or terminating any of the plans or programs for
which employees of the Company are eligible, in whole or in part, in the
Company’s sole discretion.

 

(e)                                  Vacation.  During the Employment Period,
Executive shall receive paid vacation per calendar year (prorated to reflect the
period of time for which Executive is actually employed by the Company pursuant
to this Agreement), to be accrued and taken in accordance with the Company’s
then-existing vacation policies subject to a minimum of 25 days vacation per
calendar year.  In the vacation year in which his employment terminates,
Executive’s entitlement to vacation shall accrue on a pro-rata basis for each
complete month of service during the relevant year. If, on the termination of
the employment, Executive has exceeded his accrued vacation entitlement, the
excess may be deducted from any sums due to him unless the amounts due to him
constitute “deferred compensation” for purposes of Section 409A of the Internal
Revenue Code. If Executive has any unused vacation entitlement, the Board may
either require the Executive to take such unused vacation during any notice
period or to accept payment in lieu of vacation. Any payment in lieu of vacation
shall only be made in respect of vacation accrued during Executive’s final
vacation year.

 

(f)                                   Business Equipment.  During the Employment
Period, the Company shall provide Executive with specific equipment for business
use in accordance with the Company’s then-existing device policy (“Business
Equipment”).  The Company also agrees to pay reasonable related monthly service
charges for the Business Equipment.  Executive understands that the Business
Equipment provided by the Company is for business use and will remain the
property of the Company.  Upon

 

3

--------------------------------------------------------------------------------



 

termination of employment or on demand by the Company at any time, Executive
agrees to immediately return the Business Equipment without copying, deleting or
otherwise modifying any data, documents or information stored on the Business
Equipment.

 

5.              Notice of Termination

 

(a)                                 Notice of Termination.  Subject to the terms
of this Agreement, the Employment Period and Executive’s employment with the
Company may be terminated by the Company immediately at any time and for any or
no reason, and by Executive for any reason including but not limited to Good
Reason on provision of 60 days written notice. Any termination of employment by
the Company or by Executive under this Section 5 shall be communicated by a
written notice to the other party hereto indicating the specific termination
provision in this Agreement relied upon (a “Notice of Termination”).

 

(b)                                 The Executive Severance Policy as in force
from time to time shall apply to Executive in relation to the Employment. Such
policy may be amended or terminated in accordance with the terms of the policy,
save that where any proposed amendment or termination substantially reduces the
rights of Executive following the termination of Executive’s employment: (i) the
Company will consult with Executive on such proposed amendment or termination;
and (ii) any such substantial reduction in the rights or benefits of Executive
must be agreed with Executive. Where, following consultation, Executive does not
agree to any such proposed amendment or termination, then the Executive
Severance Policy shall continue in full force and effect without such proposed
amendment or termination.

 

6.              Directorship

 

(a)                                 The PLC reserves the right to remove
Executive as a director of the PLC or any Group Company at any time and for any
reason.  If (i) the PLC shall remove Executive from the office of director of
the PLC or (ii) under the Articles of Association for the time being of the PLC
Executive shall be obliged to retire by rotation (i.e., resign from the Board at
the end of a term) or otherwise and the PLC in general meeting shall fail to
re-elect Executive as a director of the PLC (either such case being referred to
in this Section 6 as an “Event”), then Executive’s employment under this
Agreement shall automatically terminate with effect from the date of the Event
and such termination shall be a termination without Cause for the purposes of
any Executive Severance Policy that may be in force from time to time, provided
always that the reasons for the Event do not include anything constituting Cause
for the purposes of such Executive Severance Policy.

 

(b)                                 On the termination of the Employment
(however arising) or on either the Company or Executive having served notice of
such termination, Executive shall at the request of the Board resign as a
director of the PLC and from all offices held by him in any Group Company,
including as CEO, provided however that such resignation shall be without
prejudice to any claims which Executive may have against the PLC or any Group
Company arising out of the termination of the Employment; and if Executive
should fail to do so the Company is hereby irrevocably authorised to appoint
another person to sign any documents and/or do any other things necessary on his
behalf in order to give effect to Executive’s undertaking in this Section 6.

 

7.              Confidential Information.

 

(a)                                 Executive shall not, except as may be
required to perform his duties hereunder or as required by applicable law,
during the Employment Period and after employment ends (regardless of the
reason), without limitation in time or until such information shall have become
public other than by Executive’s unauthorized disclosure, disclose to others or
use, whether directly or indirectly, any non-public confidential or proprietary
information with respect to the PLC or any Group Company, including, without
limitation, their business relationships, negotiations and past, present and
prospective activities, methods of doing business, know-how, trade secrets,
data, formulae, product designs and styles, product development plans, customer
lists, investors, and all papers, resumes and records (including computer
records) of the documents containing such information (“Confidential
Information”). Executive stipulates

 

4

--------------------------------------------------------------------------------



 

and agrees that as between Executive and the PLC or any Group Company the
foregoing matters are important and that material and confidential proprietary
information and trade secrets affect the successful conduct of the businesses of
the PLC or any Group Company (and any successor or assignee of the PLC or any
Group Company).  Nothing about the foregoing shall preclude Executive from
testifying truthfully in any forum or from providing truthful information to any
government agency or commission.

 

(b)                                 Executive agrees not to remove from the
Company’s premises any property of the PLC or any Group Company including, but
not limited to, documents, records, or materials containing any Confidential
Information, except as necessary to perform Executive’s work for the Group.

 

(c)                                  Executive agrees to deliver or return to
the Company, at the Company’s request at any time or upon termination of
Executive’s employment (regardless of the reason): (i) all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by or on behalf of or for the
benefit of the PLC or any Group Company or prepared by Executive during the term
of Executive’s employment by the Company, regardless of whether Confidential
Information is contained therein; and (ii) all physical property of the PLC or
any Group Company which Executive  received in connection with Executive’s
employment with the Company including, without limitation, credit cards, passes,
door and file keys, and computer hardware and software existing in tangible
form.

 

(d)                                 Executive represents and warrants to the
Company that Executive took nothing with him which belonged to any former
employer when Executive left his prior position and that Executive has nothing
that contains any information which belongs to any former employer.  If at any
time Executive discovers this is incorrect, Executive shall promptly return any
such materials to Executive’s former employer.  The Company does not want any
such materials, and Executive shall not be permitted to use or refer to any such
materials in the performance of Executive’s duties hereunder.

 

8.              Work Product and Intellectual Property, Inventions and Patents.

 

(a)                                 For purposes of this Agreement, “Work
Product” shall include (i) all works, materials, ideas, innovations, inventions,
discoveries, techniques, methods, processes, formulae, compositions,
developments, improvements, technology, know-how, algorithms, data and data
files, computer process systems, computer code, software, databases, hardware
configuration information, research and development projects, experiments,
trials, assays, lab books, test results, specifications, formats, designs,
drawings, blueprints, sketches, artwork, graphics, documents, records, writings,
reports, machinery, prototypes, models, sequences, and components; (ii) all
tangible and intangible embodiments of the foregoing, of any kind or format
whatsoever, including in printed and electronic media; and (iii) all
Intellectual Property Rights (as defined below) associated with or related to
the foregoing.

 

“Company Work Product” shall include all Work Product that Executive partially
or completely creates, makes, develops, discovers, derives, conceives, reduces
to practice, authors, or fixes in a tangible medium of expression, whether
solely or jointly with others and whether on or off the Group’s premises, in
connection with the Group’s business (w) while employed by the Company, or
(x) with the use of the time, materials, or facilities of the Group, or
(y) relating to any product, service, or activity of the Group of which
Executive has knowledge, or (z) suggested by or resulting from any work
performed by Executive for the Group.

 

(b)                                 For purposes of this Agreement,
“Intellectual Property Rights” means any and all worldwide rights, title, or
interest existing now or in the future under patent law, trademark law,
copyright law, industrial rights design law, moral rights law, trade secret law,
and any and all similar proprietary rights, however denominated, and any and all
continuations, continuations-in-part, divisions, renewals, reissue,
reexaminations, extensions and/or restorations thereof, now or hereafter in
force and effect, including without limitation all patents, patent applications,
industrial rights, mask works rights, trademarks, trademark applications, trade
names, slogans, logos, service marks and other marks, copyrightable material,
copyrights, copyright applications, moral rights, trade secrets, and trade
dress.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Executive acknowledges and agrees that all
Company Work Product is and shall belong to the Company.  Executive shall and
hereby does irrevocably assign and transfer to the Company all of Executive’s
right, title, and interest in and to all Company Work Product, which assignment
shall be effective as of the moment of creation of such Company Work Product
without requiring any additional actions of the parties.

 

(d)                                 All copyrightable material included in
Company Work Product that qualifies as a “work made for hire” under the U.S.
Copyright Act is deemed a “work made for hire” created for and owned exclusively
by the Company, and the Company shall be deemed the owner of the copyright and
all other Intellectual Property Rights associated therewith.

 

(e)                                  To the extent any of the rights, title, and
interest in and to Company Work Product cannot be assigned by Executive to the
Company, Executive hereby grants to the Company a perpetual, exclusive,
royalty-free, transferable, assignable, irrevocable, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to practice such
non-assignable rights, title, and interest.  To the extent any of the rights,
title, and interest in and to Company Work Product can neither be assigned nor
licensed by Executive to the Company, Executive hereby irrevocably waives and
agrees never to assert such non-assignable and non-licensable rights, title, and
interest against the Company or its affiliates, or its and their directors,
officers, agents, employees, contractors, successors, or assigns.  For the
avoidance of doubt, this Section 8(e) shall not apply to any Work Product that
(i) does not relate, at the time of creation, making, development, discovery,
derivation, conception, reduction to practice, authoring, or fixation in a
tangible medium of expression of such Work Product, to the Group’s business or
actual or demonstrably anticipated research, development or business; and
(ii) was developed entirely in Executive’s own time; and (iii) was developed
without use of any of the Group’s equipment, supplies, facilities, or trade
secret information; and (iv) did not result from any work Executive performed
for the Group.

 

(f)                                   Executive agrees, represents, and warrants
that to the extent any Prior Work Product exists relating in any way to the
Group’s existing business, or demonstrably anticipated research and development
or future business, which was created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive prior to Executive’s employment with the Company
(collectively, the “Prior Work Product”) the Executive shall notify the Company
of such Prior Work Product and obtain the Company’s prior written consent prior
to using in any way the Prior Work Product during the course of the Executive’s
employment with the Company.  Executive agrees, represents, and warrants that
Executive has no rights in or to any Work Product related to Executive’s
employment with the Company, or to the Company and its affiliates generally,
other than the Prior Work Product.  Executive  hereby grants to the Company a
perpetual, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to transfer, assign, and sublicense through multiple tiers of
sublicensees) to practice all Intellectual Property Rights relating to any Prior
Work Product that Executive uses, incorporates, or permits to be incorporated,
in any Company Work Product.  Notwithstanding the foregoing, Executive will not
use, incorporate, or permit to be incorporated, any Prior Work Product in any
Company Work Product without the Company’s prior written consent.

 

(g)                                  Executive agrees, during and after
Executive’s employment, to perform and to assist the Company, its affiliates,
and its and their successors, assigns, delegates, nominees, and legal
representatives with all acts that the Company deems necessary or desirable to
permit and assist the Company in applying for, obtaining, perfecting,
protecting, and enforcing the full benefits, enjoyment, rights, and title
throughout the world of the Company in and to all Company Work Product, which
acts and assistance may include, without limitation, the signing and execution
of documents (at no cost to the Company) and assistance or cooperation in the
filing, prosecution, registration, and memorialization of assignment of any
applicable Intellectual Property Rights; acts pertaining to the enforcement of
any applicable Intellectual Property Rights; and acts pertaining to other legal
proceedings related to Company Work Product.  If the Company is unable for any
reason to secure Executive’s signature to any document that the Company deems
necessary or desirable to permit and assist the Company in applying for,
obtaining, perfecting, protecting, and enforcing the full benefits, enjoyment,
rights and title throughout the world of the Company in and to all Company Work
Product, Executive hereby irrevocably designates and

 

6

--------------------------------------------------------------------------------



 

appoints the Company, its officers, and directors as Executive’s attorney in
fact to sign and execute such documents in Executive’s name, all with the same
legal force and effect as if executed by Executive.  This designation of power
of attorney is a power coupled with an interest and is irrevocable.  Executive
will not retain any proprietary interest in any Company Work Product and shall
not register, file, seek to obtain, or obtain any Intellectual Property Rights
covering any Company Work Product in Executive’s own name.

 

(h)                                 Executive agrees to disclose and describe to
the Company promptly and in writing to the Company all Company Work Product to
which the Company is entitled as provided above.  Executive shall deliver all
Company Work Product in Executive’s possession whenever the Company so requests,
and, in any event, prior to or upon Executive’s termination of employment. 
After the Company confirms receipt of Company Work Product, Executive shall
delete or destroy all Company Work Product in Executive’s possession whenever
the Company so requests and at the Company’s reasonable direction, without
retaining any copies thereof, and, in any event, prior to or upon Executive’s
termination of employment.

 

(i)                                     Consistent with Executive’s obligations
under Section 7, Executive shall hold in the strictest confidence, and will not
disclose, furnish or make accessible to any person or entity (directly or
indirectly) Company Work Product, except as required in accordance with
Executive’s duties as an employee of the Company.

 

(j)                                    Executive agrees to disclose promptly in
writing to the Company all Work Product created, made, developed, discovered,
derived, conceived, reduced to practice, authored, or fixed in a tangible medium
of expression by Executive for three (3) months after the termination of
Executive’s employment with the Company, whether or not Executive believes such
Work Product is subject to this Agreement, to permit a determination by the
Company as to whether or not the Work Product is or should be the property of
the Company.  Executive recognizes that Work Product or Confidential Information
relating to Executive’s activities while working for the Company and created,
made, developed, discovered, derived, conceived, reduced to practice, authored,
or fixed in a tangible medium of expression by Executive, alone or with others,
within three (3) months after termination of Executive’s employment with the
Company, may have been so created, made, developed, discovered, derived,
conceived, reduced to practice, authored, or fixed in a tangible medium of
expression by Executive in significant part while employed by the Company. 
Accordingly, Executive agrees that such Work Product and Confidential
Information shall be presumed to have been created, made, developed, discovered,
derived, conceived, reduced to practice, authored, or fixed in a tangible medium
of expression during Executive’s employment with the Company and are to be
promptly disclosed and assigned to the Company unless and until Executive
establishes the contrary by written evidence satisfying a clear and convincing
evidence standard of proof.

 

(k)                                 For the avoidance of doubt, Executive shall
not be entitled to any additional or special compensation or reimbursement in
fulfilling Executive’s obligations under this Section 8, except that the
Company, in its sole discretion, may reimburse Executive for any reasonable
expenses which Executive may incur on behalf of the Company.

 

9.                                      Immunity under Defend Trade Secrets Act
of 2016.  The Defend Trade Secrets Act of 2016 (the “Act”) provides that: 
(1) An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: 
(A) is made — (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  The Act further provides that: 
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual:  (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.

 

7

--------------------------------------------------------------------------------



 

10.                               Non-Competition; Non-Solicitation.

 

(a)                                 Non-Competition. During the Employment
Period and for a period of twelve (12) months thereafter (the “Restricted
Period”), Executive shall not, without the prior written consent of the Board,
directly or indirectly, whether as owner, consultant, employee, partner,
venturer, agent, through stock ownership, investment of capital, lending of
money or property, rendering of services, or otherwise, engage or participate in
a Competitive Business operating within the Restricted Area.

 

As used in this Agreement, the term “Competitive Business” means any firm or
business organization that competes with the Company or any affiliated company
in the business of developing, designing, testing, marketing, selling,
distributing or manufacturing products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease. Notwithstanding
the foregoing, Executive may own up to one percent (1%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with a
Competitive Business.

 

As used in this Agreement, the term “Restricted Area” means the United States,
the United Kingdom and any other country in which the Company or any affiliated
company; (i) at any time in the twelve (12) months preceding the termination of
the Employment Period, has marketed, sold and/or distributed products or
services involving the use of T cell receptors in T cell therapy to treat or
diagnose human disease; or (ii) plans to, during the Restricted Period, market,
sell and/or distribute products or services involving the use of T cell
receptors in T cell therapy to treat or diagnose human disease.

 

(b)                                 Non-Solicitation of Employees. During the
Employment Period and the Restricted Period, Executive shall not, directly or
indirectly (through another person, entity or otherwise): (i) solicit, induce or
attempt to induce any Restricted Person of the Company or any affiliated company
to leave the employ of the Company or any affiliated company, or in any way
interfere with the relationship between the Company or any affiliated company
and any employee thereof; or (ii) hire any Restricted Person who was employed by
the Company or any affiliated company at any time during the six (6) months
prior to such person’s hiring by Executive.

 

In this Agreement, “Restricted Person” means anyone employed or engaged by the
Company or any affiliated company at the level of line management or above or
equivalent or scientific staff and who was so employed or engaged in the six
months prior to the termination of employment. The non-solicitation provisions
explicitly cover all forms of oral, written or electronic communication,
including, but not limited to, communications by email, regular mail, telephone,
fax, instant message and social media platforms whether or not in existence at
the date of this Agreement.

 

(c)                                  Non-Solicitation of Others. During the
Employment Period and the Restricted Period, Executive shall not, directly or
indirectly (through another person, entity or otherwise): (i) contact, solicit
or accept the business of any customer, vendor or client of the Company or
affiliated company for any reason except for non-competing purposes unrelated to
the use of T cell receptors in T cell therapy to treat or diagnose human
disease; or (ii) induce or seek to influence any customer, vendor or client of
the Company or affiliated company to discontinue, modify or reduce its business
relationship with the Company or affiliated company for any reason.

 

(d)                                 If, at the time of enforcement of Section 7,
8 or 10 of this Agreement, a court shall hold that the duration, scope or
geographical area restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum duration,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

 

8

--------------------------------------------------------------------------------



 

(e)                                  Executive acknowledges that Executive’s
compliance with Section 7, 8 and 10 of this Agreement is necessary to protect
the goodwill, customer relations, trade secrets, confidential information and
other proprietary and legitimate business interests of the Company.  Executive
acknowledges that any breach of any of these covenants will result in
irreparable and continuing damage to the Company’s business for which there will
be no adequate remedy at law and Executive agrees that, in the event of any such
breach of the aforesaid covenants, the Company and its successors and assigns
shall be entitled to injunctive relief and to such other and further relief as
may be available at law or in equity.  Accordingly, Executive expressly agrees
that upon any breach, or threatened breach, of the terms of this Agreement, the
Company shall be entitled as a matter of right, in any court of competent
jurisdiction in equity or otherwise to enforce the specific performance of the
Executive’s obligations under this Agreement, to obtain temporary and permanent
injunctive relief without the necessity of proving actual damage to the Company
or the inadequacy of a legal remedy, and without posting bond.  In the event a
court orders the Company to post a bond in order to obtain such injunctive
relief for a claim under this Agreement, Executive agrees that the Company will
be required to post only a nominal bond.  The rights conferred upon the Company
in this Section shall not be exclusive of any other rights or remedies that the
Company may have at law, in equity or otherwise.

 

(f)                                   In the event that Executive violates any
of the covenants in this Agreement and the Company commences legal action for
injunctive or other relief, then the Company shall have the benefit of the full
period of the covenants such that the covenants shall have the duration of
twelve (12) months computed from the date Executive ceased violation of the
covenants, either by order of the court or otherwise.  Executive acknowledges
that any claim or cause of action of Executive against the Company shall not
constitute a defense to the enforcement by the Company of the covenants of
Executive in this Agreement.  In the event the Company obtains any such
injunction, order, decree or other relief, in law or in equity, Executive shall
be responsible for reimbursing the Company for all costs associated with
obtaining the relief, including reasonable attorneys’ fees and expenses and
costs of suit.

 

(g)                                  Executive acknowledges and agrees that the
restrictive covenants contained herein (i) are necessary for the reasonable and
proper protection of the goodwill of the Company and its trade secrets,
proprietary data and confidential information, (ii) are reasonable with respect
to length of time, scope and geographic area and (iii) will not prohibit
Executive from engaging in other businesses or employment for the purpose of
earning a livelihood following the termination of his relationship with the
Company.

 

11.       Executive’s Representations and Covenants.  Executive hereby
represents and warrants to the Company that: (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which Executive is
bound; (ii) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity; (iii) upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms; and (iv) Executive is authorized to
work in the United States without restriction.  Executive hereby acknowledges
and represents that he has been made aware of his right to consult with
independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.  Executive further covenants that he shall not make any statements,
other than pursuant to the performance of his job duties and responsibilities,
to the press or other media in connection with the Company and/or any affiliated
company at any time either during or after the Employment Period without the
prior consent of the Board.

 

12.       Debarment

 

(a)                                 Executive hereby certifies to the Company
that, as provided in Section 306(a) and Section 306(b) of the U.S. Federal Food,
Drug and Cosmetic Act (21 U.S.C. SS 335a(a) and 335a(b)) and/or under any
equivalent law within or outside the United States, Executive has not in the
past been and/or is not currently (or threatened to be or subject to any pending
action, suit, claim investigation or administrative proceeding which could
result in Executive being) (i) debarred or (ii) excluded from

 

9

--------------------------------------------------------------------------------



 

participation in any federally funded healthcare program or (iii) otherwise
subject to any governmental sanction in any jurisdiction (including
disqualification from participation in clinical research) that would affect or
has affected Executive’s ability to perform Executive’s obligations under this
Agreement, or Executive’s employment with the Company or prevent Executive from
working for the Company in any capacity in any jurisdiction.

 

(b)                                 Executive hereby confirms that Executive is
not on any of the following exclusion lists: (a) Food and Drug Administration
Debarment List; (b) General Services Administration Excluded Parties List
System; or (c) Office of Inspector General List of Excluded
Individuals/Entities. Executive warrants and represents to the Company that
Executive will notify the Company immediately if any of the foregoing occurs or
is threatened and that the obligation to provide such notice will remain in
effect following the termination of Executive’s employment with the Company for
any reason, voluntary or involuntary. Any violation of this section by Executive
may result in the withdrawal of the offer of engagement or the termination of
Executive’s employment with the Company. Immediately upon the request of the
Company at any time, Executive will certify to the Company in writing
Executive’s compliance with the provisions of this section. Executive hereby
confirms that Executive understands that the Company will verify the information
the Executive certifies under this Agreement. Falsified or incorrect information
provided by the Executive may result in the withdrawal of the offer of
engagement or the termination of Executive’s employment with the Company.

 

13.       Survival.  Sections 5 through 19 and Sections 22 through 27,
inclusive, shall survive and continue in full force in accordance with their
terms notwithstanding the termination of the Employment Period.

 

14.       Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

Adrian Rawcliffe

at such address as most currently appears in the records of the Company

 

Notices to the Company:

Adaptimmune, LLC

351 Rouse Boulevard

The Navy Yard

Philadelphia

PA 19112

Attention: VP, Human Resources

 

With copy to:

Adaptimmune Therapeutics plc

60 Jubilee Avenue

Milton Park

Abingdon

Oxfordshire OX14 4RX

England

Attention: Company Secretary

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

15.       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in

 

10

--------------------------------------------------------------------------------



 

any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement or any action in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

16.       Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

17.       No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

18.       Counterparts.  This Agreement may be executed in separate counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

19.       Successors and Assigns.  This Agreement, including, but not limited
to, the terms and conditions in Sections 7, 8 and 10, shall inure to the benefit
of, and be binding upon, the heirs, executors, administrators, successors and
assigns of the respective parties hereto, but in no event may Executive assign
or delegate to any other party Executive’s rights, duties or obligations under
this Agreement.  Executive further hereby consents and agrees that the Company
may assign this Agreement (including, but not limited to, Sections 7, 8 and 10)
and any of the rights or obligations hereunder to any third party in connection
with the sale, merger, consolidation, reorganization, liquidation or transfer,
in whole or in part, of the Company’s control and/or ownership of its assets or
business.  In such event, Executive agrees to continue to be bound by the terms
of this Agreement.

 

20.       Withholding; Payment of Taxes.

 

(a)                                 U.S. Income Tax Withholding.  The Company
shall withhold from Executive’s compensation from the Company and remit to U.S.
federal, state, local, or foreign taxing authorities any income taxes and any
other amounts that may be required to be remitted pursuant to U.S. federal,
state, local laws, or foreign laws and regulations.

 

(b)                                 UK Taxes.  The Company shall remit, as such
taxes become due, any income taxes required by the laws of the United Kingdom
(the “UK”) to be paid or withheld from Executive’s compensation in respect of
Executive’s services for the Company in the UK.  For purposes of this
Section 20(b), income tax shall mean any income taxes, and any other charges,
fees, assessments or any other taxes that may be assessed by UK taxing
authorities on Executive’s compensation from the Company pursuant to any law of
the UK or governmental regulation thereunder.  Notwithstanding the foregoing,
social security and Medicare taxes shall be remitted to the United States
government, and the Company and Executive shall complete all applicable
documentation required to exempt Executive from UK social security taxes.

 

21.       Tax Equalization/Tax Indemnity.

 

(a)                                 Generally.  The Company agrees that it shall
indemnify Executive for any additional taxes incurred by him as a result of
Executive performing services for the Company and its affiliates in the United
Kingdom, such that Executive will not incur a greater combined U.S. federal,
state, local, and United Kingdom income tax expense in respect of his
compensation from the Company than he would have if he were performing his
services for the Company and its affiliates entirely in the United States during
each year or partial year of his employment with the Company.  Executive’s total
compensation under this Agreement will be adjusted to fulfill the tax indemnity
provisions of this paragraph

 

11

--------------------------------------------------------------------------------



 

(any additional amount payable by the Company to Executive pursuant to this
paragraph 21 being a “Tax Indemnity Amount”).  The Company shall also pay or
reimburse Executive for the cost of preparing his U.S. federal, state, local,
and United Kingdom income tax returns by an accounting firm in order to
implement this paragraph 21.  If such income tax return preparation expenses are
reimbursed, such reimbursement shall be made no later than December 31 of the
year following the year in which the expense is incurred by Executive.

 

(b)                                 Tax Indemnity Adjustments.

 

21(b)(i)                                                        Any Tax
Indemnity Amount payable to Executive pursuant to this paragraph 21 shall be
paid promptly following a determination that such amount is due and in any
event, no later than the end of the second calendar year beginning after the
calendar year in which the Executive’s U.S. federal income tax return is
required to be filed (including any extensions) for the year to which the
compensation subject to the tax neutrality/tax indemnify payment relates, or, if
later, the second calendar year beginning after the latest such calendar year in
which the Executive’s foreign tax return or payment is required to be filed or
made for the year to which the compensation subject to the tax neutrality/tax
indemnity payment relates.  Where such additional payments arise due to an
audit, litigation or similar proceeding, the payments shall be scheduled and
made in accordance with the provisions of Treas. Reg.
§1.409A-3(i)(1)(v) (relating to the timing of tax gross-up payments).

 

21(b)(ii)                                                     If for any UK
income tax year, (i) amounts withheld from Executive’s compensation by the
Company to satisfy applicable UK withholding obligations in respect of
Executive’s services in the UK are insufficient to cover such withholding
obligations (the “Insufficiency Amount”), and (ii) Executive will receive a
foreign tax credit on his U.S. foreign tax return for such withholdings and for
any additional amounts Executive pays to the Company or to the United Kingdom
tax authorities to cover such insufficiency such that, as a result, Executive
will not incur a greater combined U.S. federal, state, local, and United Kingdom
income tax expense in respect of his compensation from the Company than he would
have if he were performing his services for the Company and its affiliates
entirely in the United States during each year or partial year of his employment
with the Company, Executive shall pay the Insufficiency Amount (or, if less, the
part of the Insufficiency Amount such that Executive would not incur a greater
combined U.S. federal, state, local, and United Kingdom income tax expense in
respect of his compensation from the Company than he would have if he were
performing his services for the Company and its affiliates entirely in the
United States during each year or partial year of his employment with the
Company) to the Company within 60 days after the Insufficiency Amount is
determined..  Executive shall not be liable to the Company for any penalties,
interest or other liabilities assessed by UK taxing authorities against the
Company for its failure to withhold sufficient amounts from Executive’s
compensation.

 

22.       Choice of Law.  All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the Commonwealth of Pennsylvania, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the Commonwealth of
Pennsylvania or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Pennsylvania.

 

23.       Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company and Executive, and
no course of conduct or course of dealing or failure or delay by any party
hereto in enforcing or exercising any of the provisions of this Agreement
(including, without limitation, the Company’s right to terminate the Employment
Period with or without Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.

 

24.       Insurance.  The Company may, at its discretion, apply for and procure
in its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable.  Executive agrees to
cooperate in any medical or other examination, supply any

 

12

--------------------------------------------------------------------------------



 

information and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.

 

25.       Agreement to Arbitrate.

 

(a)         Notwithstanding any express provision to the contrary, Executive and
the Company agree that any claim, controversy or dispute between Executive and
the Company (including without limitation the Company’s affiliates, officers,
executives, representatives, or agents) arising out of or relating to this
Agreement, the employment of Executive, the cessation of employment of
Executive, or any matter relating to the foregoing shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Philadelphia, Pennsylvania, and
conducted in accordance with the National Rules for the Resolution of Employment
Disputes. In such arbitration: (i) the arbitrator shall agree to treat as
confidential evidence and other information presented by the parties to the same
extent as Confidential Information under this Agreement must be held
confidential by the Executive; (ii) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement; and (iii) the arbitrator
shall have ten (10) business days from the closing statements or submission of
post-hearing briefs by the parties to render his decision.

 

(b)                                 All AAA-imposed costs of said arbitration,
including the arbitrator’s fees, if any, shall be borne by the Company.  All
legal fees incurred by the parties in connection with such arbitration shall be
borne by the party who incurs them, unless applicable statutory authority
provides for the award of attorneys’ fees to the prevailing party and the
arbitrator’s decision and award provides for the award of such fees.

 

(c)                                  Any arbitration award shall be final and
binding upon the parties, and any court having jurisdiction may enter a judgment
on the award. The foregoing requirement to arbitrate claims, controversies, and
disputes applies to all claims or demands by the Executive, including without
limitation, any rights or claims the Executive may have under the Age
Discrimination in Employment Act of 1967, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1991, the Equal Pay Act, the Family
and Medical Leave Act or any other federal, state or local laws or regulations
pertaining to the Executive’s employment or the termination of the Executive’s
employment.

 

(d)                                 All claims must be arbitrated, with the
limited exception of claims for violations of Sections 7, 8 or 10 of this
Agreement.  In the event of an alleged breach of Sections 7, 8 or 10 of this
Agreement by Executive, the Company has the option to elect between arbitration
and a judicial forum.

 

26.       Corporate Opportunity.  During the Employment Period, Executive shall
submit to the Company all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware (including in
Executive’s capacity as agent, employee, director or officer of the Company),
irrespective of Executive’s evaluation of the reasonableness or desirability of
the Company’s investigation thereof, which relate to the business of the Company
or any of its affiliates or subsidiaries (the “Business”) at any time during the
Employment Period (“Corporate Opportunities”).  Executive acknowledges that all
such Corporate Opportunities are for the benefit of the Company and that
Executive would be in breach of his duties to the Company if Executive accepted
or pursued, directly or indirectly, any such Corporate Opportunity on
Executive’s own behalf.

 

As used in this Agreement, the term “Business” means the business of the Company
or any of its affiliates or subsidiaries in developing, designing, testing,
marketing, selling, distributing or manufacturing products or services involving
the use of T cell therapy to treat or diagnose human disease and/or any further
business that may be developed by the Company or any of its affiliates of which
Executive is aware.

 

13

--------------------------------------------------------------------------------



 

27.       Executive’s Cooperation.  During the Employment Period and thereafter,
Executive shall reasonably cooperate with the Company and its affiliates or
subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Executive’s being reasonably available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments) at reasonable times.  In the event the Company requires Executive’s
cooperation in accordance with this Section 27, the Company shall reimburse
Executive solely for reasonable travel expenses (including lodging and meals,
upon submission of receipts).  Nothing about the foregoing shall preclude
Executive from testifying truthfully in any forum or from providing truthful
information to any government agency or commission.

 

28.       409A Compliance.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  In no event shall the Company or its subsidiaries or
affiliates be liable for any additional tax, interest or penalty that may be
imposed on Executive under Section 409A or damages for failing to comply with
Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

(c)                                  To the extent that reimbursements or other
in-kind benefits under this Agreement constitute “nonqualified deferred
compensation” for purposes of Section 409A: (i) all such expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive; (ii) any such right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit; and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d)                                 For purposes of Section 409A, Executive’s
right to receive any installment payments pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.

 

(e)                                  Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of
Section 409A be subject to offset by any other amount unless otherwise permitted
by Section 409A.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

ADAPTIMMUNE, LLC

 

 

 

 

 

By:

/s/ Helen Tayton-Martin

 

 

 

 

Name:

Helen Tayton-Martin

 

 

 

 

Position:

President and Secretary

 

 

 

 

 

/s/Adrian Rawcliffe

 

Adrian Rawcliffe

 

15

--------------------------------------------------------------------------------